        Case 1:18-cr-00044-SPW Document 42 Filed 11/14/18 Page 1 of 4



THOMAS K. GODFREY
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin U.S. Courthouse
2601 2nd Avenue North, Ste. 3200
Billings, MT 59101
Phone:      (406) 657-6101
FAX:        (406) 657-6989
E-Mail:     Thomas.Godfrey@usdoj.gov


ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 18-44-BLG-SPW-1

                          Plaintiff,

           vs.                                 OFFER OF PROOF

 STEVEN THOMAS ROBINSON,
                          Defendant.



      The United States of America, represented by Thomas K. Godfrey, Assistant

United States Attorney for the District of Montana, files its Offer of Proof.




                                          1
        Case 1:18-cr-00044-SPW Document 42 Filed 11/14/18 Page 2 of 4



                                  THE CHARGE

      The defendant, Steven Thomas Robinson, is charged by indictment with

possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1)

and 18 U.S.C. § 2.

                              PLEA AGREEMENT

      There is a plea agreement in this case. The defendant will plead guilty to

Count I, possession with intent to distribute marijuana, in violation of 21 U.S.C. §

841(a)(1).    The United States presented all formal plea offers to the defendant in

writing. The plea agreement entered into by the parties and filed with the Court

represents, in the government’s view, the most favorable offer extended to the

defendant. See Missouri v. Frye, 566 U.S. 133 (2012).

      ELEMENTS OF THE CHARGE TO WHICH HE WILL PLEAD

      In order for the defendant to be found guilty of possession with intent to

distribute marijuana, as charged in Count I of the indictment, the United States

must prove each of the following elements beyond a reasonable doubt:

      First, the defendant knowingly possessed marijuana; and

      Second, the defendant possessed the marijuana with the intent to distribute it
      to another person.

      Additionally, while not a formal element of the offense, the government

would also have to prove beyond a reasonable doubt that the defendants possessed
                                          2
        Case 1:18-cr-00044-SPW Document 42 Filed 11/14/18 Page 3 of 4



with the intent to distribute 100 or more kilograms of a substance containing a

detectable amount of marijuana.

                                    PENALTY

      This offense carries a mandatory minimum punishment of five to forty years

imprisonment, a $5,000,000 fine, at least four years of supervised release, and a

$100.00 special assessment.

                          ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:

      On August 30, 2017, the Eastern Montana Interdiction Task Force received

information from a Drug Task Force in Hinckley MN that an RV was travelling

from California to Minnesota transporting a large quantity of marijuana.

      Montana Highway Patrol located the RV in the Walmart Parking lot located

in Miles City MT. They began surveilling the RV. The RV left the Wal-Mart

parking lot and stopped at the Gold Dust Casino Parking lot.

      Law enforcement observed two occupants of the RV leave the casino and

begin heading to the RV. Law enforcement walked over to them and began

speaking to them. They were Steven Thomas Robinson and Vicki Lynn Robinson.

They were asked for their license and registration. Vicki Robinson stated the

                                          3
        Case 1:18-cr-00044-SPW Document 42 Filed 11/14/18 Page 4 of 4



registration was in the RV and when she opened the door law enforcement smelled

the strong odor of raw marijuana. A police K-9 then alerted to the vehicle.

      Consent was requested to search from Steven Robinson who initially

declined but then asked to speak with the agents away from his wife. Mr.

Robinson agreed to speak with police. He admitted there were about 800 pounds

of marijuana inside the vehicle. He admitted to transporting the marijuana. He

stated he had delivered marijuana before and was paid $20,000. He gave consent

to search the RV and his cell phone. Inside the RV was approximately 960

pounds of marijuana. Vicki Robinson was interviewed and stated the same

information about the deliveries as her husband. She said that her husband made

all the arrangements with the source but that she knew what they had been

transporting.

      DATED this 14th day of November, 2018.

                                     KURT G. ALME
                                     United States Attorney

                                     /s/ Thomas K. Godfrey
                                     THOMAS K. GODFREY
                                     Assistant U.S. Attorney




                                        4
